Citation Nr: 0309061	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  96-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a right (major) 
wrist disability, evaluated as 30 percent disabling, from 
January 1, 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1984 to March 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In January 1998, the appellant was awarded a temporary total 
rating for his right wrist disability, pursuant to 38 C.F.R. 
§ 4.30, effective from January 9, 1998, to March 1, 1998.  In 
a November 1999 rating decision by the Waco, Texas, VARO, the 
appellant was awarded a temporary total rating for his right 
wrist disability, pursuant to 38 C.F.R. § 4.30, effective 
from September 30, 1999, to January 1, 2000.

In a December 2001 rating decision, the appellant was awarded 
an increased, 30 percent, evaluation for his service-
connected right wrist disability, effective from January 1, 
2000.

In an August 2002 decision, the Board granted a 30 percent 
rating, but no higher, for the appellant's right wrist 
disability prior to September 30, 1999; therefore, that issue 
is no longer before the Board.

In his April 2003 statement, the appellant asserts that 
because of his right wrist and right thumb disabilities, he 
is unemployable.  The issue of entitlement to a total rating 
for compensation purposes based on individual unemployability 
is referred to the RO for appropriate development.


REMAND

In August 2002, the Board undertook additional development of 
the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Therefore, this case must be returned to the 
RO for initial consideration of the additional evidence.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22 (emphasis added).

Finally, the Board notes that the report of the January 2003 
VA joints examination is incomplete.  It does not include the 
angle of ankylosis of the appellant's right wrist and does 
not include range of motion testing of the forearm.  Thus, 
complete information needs to be obtained.  See 38 C.F.R. 
§ 4.70 (2002).

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159.

2.  The appellant should be afforded a VA 
joints examination to clarify the results 
of a January 2003 examination.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note 
that the claims folder, including the 
report of a January 2003 VA joints 
examination, has been reviewed.

The examiner is requested to note the 
angle of ankylosis of the right wrist 
(e.g., between 20 degrees and 30 degrees 
dorsiflexion, in any degree of palmar 
flexion, etc.) including ulnar or radial 
deviation in addition to flexion.  If the 
angle is unfavorable (i.e., in any degree 
of palmar flexion, or with ulnar or 
radial deviation), the examiner should 
opine whether it is extremely 
unfavorable.  Range of motion testing 
should include pronation and supination 
of the forearm.  

3.  Thereafter, if any of the claims on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence, including the report of January 
2003 VA joints examination and the 
appellant's April 2003 statement, and 
discussion of all pertinent regulations, 
including those implementing the VCAA. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



